Case 2:19-cv-09882-DMG-SS Document 23 Filed 04/23/20 Page 1 of 1 Page ID #:120



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 19-9882-DMG (SSx)                                      Date     April 23, 2020

 Title Brian Whitaker v. Ala Minato, et al.                                            Page     1 of 1


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
           NONE PRESENT                                                NONE PRESENT

 Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE

         On March 10, 2020, the Court ordered the parties participate in a mediation conference
 by April 15, 2020. [Doc. # 22.] As required by the Court's March 10, 2020 Order, a joint status
 report re settlement was due seven (7) days after the mediation conference. To date, a joint
 status report re settlement has not been filed.

         IT IS HEREBY ORDERED that the parties show cause in writing no later than April 30,
 2020, why sanctions should not be imposed for failure to comply with the Court’s Order. The
 filing of a joint status report re settlement by the deadline will be deemed a satisfactory response.

 IT IS SO ORDERED.




 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
